Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 3 is allowed.
Regarding Claim 3,
Gan discloses (Fig. 1 and Fig. 2) liquid crystal display panel having a display mode that is a VA mode [0059], comprising: a plurality of rectangular-shaped pixels (A,A); a first substrate (26) section including a first substrate and pixel electrodes (10); a liquid crystal layer (300) provided on the first substrate section, the liquid crystal layer containing liquid crystal molecules (300); and a second substrate (200) section provided on the liquid crystal layer, the second substrate section including a second substrate and a counter electrode [0060], wherein, the plurality of pixels each include a first domain (shown in pasted figure below), a second domain, a third domain, and a fourth domain arranged along a longitudinal direction of the pixel, when a direction orthogonal to the longitudinal direction of the pixel is defined as a transverse direction of the pixel and an azimuth flush with the transverse direction of the pixel is defined as 0 degrees, an alignment azimuth of the liquid crystal molecules in the second domain is substantially 225 degrees and an alignment azimuth of the liquid crystal molecules in the third domain is substantially 45 degrees; or an alignment azimuth of the liquid crystal molecules in the second domain is substantially 315 degrees and an alignment azimuth of the liquid crystal molecules in the third domain is substantially 135 degrees, each pixel electrode 
The prior art does not disclose nor would it be obvious to one of ordinary skill in the art to include another reference to disclose wherein the first recess is not aligned in position with the second recess along the width direction of the pixel electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579.  The examiner can normally be reached on 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.